DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 18 recites eleven pneumatic interface ports aligned in first and second rows, consisting of five pneumatic interface ports and four pneumatic interface ports, respectively. The specification purports that this subject matter is shown in Figure 36. However, Figure 36 does not include any parts numbers. Figure 36 is best understood, on its face, to show a top row of five circles and a bottom row of six circles. Therefore, it is not clear where the claimed subject matter of eleven pneumatic interface ports aligned in first and second rows, consisting of five pneumatic interface ports and four pneumatic interface ports, respectively, is shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the pneumatic valves” in lines 26-27, which is understood to refer to “a plurality of pneumatically actuated valves” of line 4. For consistency, it is recommended to use the same terminology (either “pneumatic valves” or “pneumatically actuated valves”) for both recitations. 
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 23 recites “wherein the positive pressure sub-system, negative pressure sub-system and valve system and provided on a pneumatics block”. It is believed this should read ““wherein the positive pressure sub-system, negative pressure sub-system and valve system are provided on a pneumatics block”.
Claim 23 recites “the pneumatics interface ports”. This is understood to refer to the “pneumatic interface ports” of claim 10. For consistency, it is recommended to use the same terminology (either “pneumatics interface ports” of “pneumatic interface ports”) for both recitations.
Claim 24 recites “the reader”. This is understood to refer to the “cartridge reader”. For consistency, it is recommended to use the same terminology (either “reader” or “cartridge reader”) for both recitations.
Claim 25 recites “SON”. It is believed this should read “50N”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the pneumatic valves on the cartridge" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim. “The pneumatic valves on the cartridge” of lines 26-27 is understood to refer to “a plurality of pneumatically actuated valves” of line 4. The prior lines of the claim recite “a fluidic cartridge…comprising bellows for moving the fluid sample along a network of channels, a plurality of pneumatically actuated valves in the network of channels” (lines 2-5). However, this recitation does not specify that the network of channels or the pneumatically actuated valves therein are actually a structural component of the cartridge. Lines 2-5 of the claim could cover a cartridge comprising bellows, wherein the bellows move a fluid sample along a network of channels outside of the cartridge. Therefore, sufficient antecedent basis is not present for “pneumatic valves on the cartridge”. 
Claim 10 recites the limitation “the network of channels in the fluidic cartridge” in lines 29-30. There is insufficient antecedent basis for this limitation in the claim. As discussed above, the prior lines of the claim do not specify that the network of channels is actually a structural component of the cartridge, and therefore sufficient antecedent basis is not present for “the network of channels in the fluidic cartridge”. 
Claim 18 recites the limitation “the pneumatic interface” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 10, from which claim 18 depends, does not recite a pneumatic interface. Rather, claim 10 recites that the fluidic cartridge comprises a pneumatics interface and the cartridge reader comprises a pneumatics interface.
Claim 18 recites “eleven pneumatic interface ports aligned in first and second rows, consisting of five pneumatic interface ports and four pneumatic interface ports, respectively”. It is unclear how eleven ports could be positioned in a first row consisting of five ports and a second row consisting of four ports because five and four only adds up to nine. For the purpose of examination on the merits, the Examiner is interpreting this claim as meaning that eleven pneumatic interface ports are aligned in first and second rows.
Regarding claim 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hiddessen et al. (US Patent Application Publication (US Patent Application Publication 2012/0152369) in view of Bienert et al. (US Patent Application Publication 2001/0019845).
Regarding claim 10, Hiddessen et al. discloses an instrument (52) (reads on a cartridge reader, as the instrument 52 is configured to sense or “read” an aspect of a fluidic cartridge 150 therein, see para. 56, 63-64) (Figs. 1-22, sheets 1-12 of 12), the instrument (cartridge reader) (52) comprising:
a pneumatics system (fluidics assembly 58 reads on a pneumatics system, as it uses vacuum and/or positive pressure to direct gas and/or liquid flow in the cartridge, see para. 47-48, 95-105), comprising:
	an interface (comprising 76, 200, 302) (reads on a pneumatics interface, as it uses vacuum and/or positive pressure as discussed above) (para. 95-105), comprising:
		a plurality of interface ports (76) (read on pneumatic ports, as they use vacuum and/or positive pressure as discussed above) (para. 95-105), configured to couple to fluidic components of the cartridge (para. 63-64, 95-105);
		a positive pressure sub-system (302) comprising first (“first pressure reservoir”) and second (“second pressure reservoir”) positive pressure reservoirs and a first pump (66) configured to provide a supply of positive pressure to maintain the first and second pressure reservoirs at first and second positive pressures, respectively (para. 96-100), wherein the first and second positive pressure are different (para. 104); and
		a negative pressure sub-system (300) comprising a negative pressure reservoir and a second pump (64) configured to provide a supply of negative pressure to maintain the negative pressure reservoir at a negative pressure (para. 100-102);
a valve system comprising a plurality of valves (para. 50, 129), each connected to a pneumatic interface port (76) and configured to couple that port to at least one of the first and second positive pressure reservoirs and the negative pressure reservoir (para. 50, 98-106, 129) (Fig. 16); and
a processor (120) (reads on a processing means) configured to operate the first and second pumps and the plurality of valves according a predetermined cycle (para. 57, 95-105) such that during the cycle:
a first subset of the pneumatic interface ports is selectively coupled to either the first positive pressure reservoir or the negative pressure reservoir (para. 95-105, 129); and
a second subset of the pneumatic interface ports is coupled to the second positive pressure reservoir (para. 95-105, 129).
As to the limitation of the cartridge reader being for carrying out a diagnostic test on a fluid sample contained in the fluid cartridge, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The preamble recitation of the cartridge reader being for carrying out a diagnostic test does not yield a structural difference between the claimed cartridge reader and the prior art, as the body of the claim does not positively recite any structure of the cartridge reader involved in performing the diagnostic test. In any case, the prior art instrument is fully capable of operating as claimed, as Hiddessen et al. discloses that the instrument (cartridge reader) (52) is configured to handle a cartridge containing therein a fluid sample that can be used in a diagnostic test (para. 3-8, 46-47, 63-64), and therefore a cartridge in which a diagnostic test is being carried out on a fluid sample could be used within the prior art instrument. Furthermore, the limitation of the pumps disclosed by Hiddessen et al. would be fully capable of operating as discussed above during a diagnostic test. 
As to the limitation of the fluidic cartridge comprising bellows and a pneumatics interface, this does not introduce a patentable distinction over Hiddessen et al. because claim 10 is directed to a cartridge reader alone, not a fluidic cartridge. All recitations to the fluidic cartridge are recitations of intended use of the claimed cartridge reader. Furthermore, the instrument (cartridge reader) disclosed by Hiddessen et al. would be fully capable of operating with a cartridge as claimed throughout claim 10. The pneumatics interface ports (76) disclosed by Hiddessen et al. communicate with fluidics structures upon a cartridge (150) to apply positive and/or negative pressure thereto (para. 49, 95-109, 119, 129), and therefore would be fully capable of coupling to a pneumatics interface on a fluidic cartridge (e.g., a cartridge having the same dimensions of cartridge 150 disclosed by Hiddessen et al. but comprising a pneumatics coupleable to the pneumatics interface ports). Furthermore, the first subset of pneumatic interface ports discussed above would be fully capable of actuating bellows and pneumatic valves on the cartridge, as an operator could fabricate a cartridge (e.g., having the same dimensions as the cartridge 150 disclosed by Hiddessen et al.) having bellows and pneumatic valves coupleable to the pneumatic interface ports and place it within the prior art instrument. Additionally, the second subset of pneumatic interface ports discussed above would be fully capable of evacuating a surplus fluid from at least a portion of a network of channels on a fluidic cartridge, as an operator could fabricate a cartridge (e.g., having the same dimensions as the cartridge 150 disclosed by Hiddessen et al.) a network of channels, through which a surplus fluid can be evacuated, coupleable to the pneumatic interface ports and place it within the prior art instrument.
Hiddessen et al. discloses the valve system comprising a plurality of valves, as set forth above, but is silent as to these valves being solenoid valves.
Bienert et al. discloses that it was known in the art to use solenoid valves as an element for controlling flow through a pneumatic pressure line in the context of an instrument for handling fluid samples for a biochemistry application (para. 2-3, 36-38, 42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the plurality of valves of the valve system disclosed by Hiddessen et al. to comprise solenoid valves, based on the teachings of Bienert et al., as the skilled artisan would have been motivated to use a particular valve type recognized in the art to be suitable for controlling flow through a pressure line. 
Regarding claim 11, Hiddessen et al. discloses wherein the positive pressure sub-system (302) comprises a controller-adjustable valve (80) (reads on a pressure regulator, as it regulates pressure through the system) connected downstream of the second positive pressure reservoir and upstream of a valve provided at a port (this valve reads on a reference-pressure valve, as it provides pressure, which meets the limitation of a reference pressure, to the fluidic cartridge) (para. 50, 95-100, 129) (Fig. 16); thus, the pressure regulator (80) is connected between the second positive pressure reservoir and the refence-pressure valve. Hiddessen et al. further discloses that the processor (processing means) is configured to operate the reference-pressure valve such that a reference-pressure pneumatic interface port is coupled to the second positive pressure reservoir via the pressure regulator for providing a pressure (reads on a reference pressure) to the fluidic cartridge (para. 57, 95-100, 129).
Hiddessen et al. is silent as to the reference-pressure valve being a solenoid valve.
However, Bienert et al. discloses that it was known in the art to use solenoid valves as an element for controlling flow through a pneumatic pressure line in the context of an instrument for handling fluid samples for a biochemistry application, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the reference-pressure valve disclosed by Hiddessen et al. to comprise a solenoid valve, based on the teachings of Bienert et al., as the skilled artisan would have been motivated to use a particular valve type recognized in the art to be suitable for controlling flow through a pressure line.
Regarding claim 12, Hiddessen et al. discloses wherein the first positive pressure is a positive pressure of 5-8 psi (para. 104). 
Hiddessen et al. is silent as to the first positive pressure being a positive gauge pressure of 1 bar.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Hiddessen et al. discloses general conditions for the first positive pressure, as discussed above, and the first positive pressure is clearly a result-effective variable, as changing the positive pressure would change fluid flow conditions in the fluidic cartridge (see para. 35, 95-105). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the first positive pressure in order to arrive at desired fluid behavior within the cartridge. 
Regarding claim 13, Hiddessen et al. discloses wherein the negative pressure is less than about -10 psi (para. 102).
 Hiddessen et al. is silent as to the negative pressure being a negative gauge pressure of 0.5 bar.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Hiddessen et al. discloses general conditions for the negative pressure, as discussed above, and the negative pressure is clearly a result-effective variable, as changing the negative pressure would change fluid behavior in the fluidic cartridge (see para. 35, 95-105). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the negative pressure in order to arrive at desired fluid behavior within the cartridge. 
Regarding claim 18, Hiddessen et al. discloses wherein the pneumatics interface comprises pneumatic interface ports (76), as set forth above, and that the ports are configured to couple to wells (172) of the cartridge (para. 49, 96). Hiddessen et al. discloses that the cartridge comprises, for example, eight wells (para. 127) and therefore it is understood that Hiddessen et al. discloses, for example, eight corresponding pneumatic interface ports (see also Fig. 16). 
Hiddessen et al. is silent as to eleven pneumatic interface ports aligned in first and second rows, consisting of five pneumatic interface ports and four pneumatic interface ports, respectively, wherein the pneumatic interface ports of the first and second rows are offset from each other.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hiddessen et al. to comprise eleven wells and eleven corresponding pneumatic interface ports, as such a modification would require mere duplication of the parts already disclosed by Hiddessen et al. and would yield the predictable outcome of allowing more samples to be handled. As to the limitation of aligning the eleven ports in first and second rows, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to arrange the eleven ports in first and second rows, as such a modification would not modify operation of the device and would allow a user of the device to more easily view and/or number the ports by row. Furthermore, forming the ports of the first and second rows offset from each other would be a prima facie obvious arrangement, as it would prevent contamination between ports. 
	Regarding claim 19, recitations as to how the pneumatic interface ports are numbered do not introduce a patentable distinction over the prior art, as they do not yield a structural difference between the claimed device and the prior art device. The claimed matter of the pneumatic interface port 1 being situated at one end of the first row and each subsequently numbered port being adjacent to the preceding port of the opposite row is best understood as a recitation of intended use of the claimed device. The device taught by modified Hiddessen et al. meets the claim, because it comprises eleven pneumatic interface port aligned in first and second rows, as set forth above, and it would be fully capable of achieving the intended use (a user could number the ports in any way desired during operation). 
	Regarding claim 20, Hiddessen et al. discloses a first subset of pneumatic interface ports and a second subset of pneumatic interface ports that can operate independently from one another (see rejection of claim 10, above, see also para. 129). Modified Hiddessen et al. teaches eleven pneumatic interface ports, as set forth above. 
Hiddessen et al. is silent as to wherein the first subset of pneumatic interface ports consists of port numbers 1, 2, 3, 4, 6, 8, 10 and 11.
However, as discussed above, recitations as to how the pneumatic interface ports are numbered do not introduce a patentable distinction over the prior art, as they do not yield a structural difference between the claimed device and the prior art device. The claim introduces a patentable distinction over the prior art inasmuch as the claim recites that eight of the eleven ports are the first subset and therefore a prior art device must have eight of eleven ports that can function as the first subset in order to read on the claim. Hiddessen et al. meets the claimed subject matter, because Hiddessen et al. discloses that “the manifold may permit emulsion formation to be started and stopped independently for each emulsion. The manifold may have a valve at each port so that each port corresponding to a different droplet generator can be individually controlled. In other words, each droplet generator can have pressure applied individually instead of or in addition to all ports/droplet generators at once.” (para. 129); and therefore any number of the ports would be capable of being “individually controlled” (i.e., to function as the first subset). 
Regarding claim 21, Hiddessen et al. discloses a first subset of pneumatic interface ports and a second subset of pneumatic interface ports that can operate independently from one another (see rejection of claim 10, above, see also para. 129). Modified Hiddessen et al. teaches eleven pneumatic interface ports, as set forth above. 
Hiddessen et al. is silent as to wherein the second subset of pneumatic interface ports consists of port numbers 5 and 7.
However, as discussed above, recitations as to how the pneumatic interface ports are numbered do not introduce a patentable distinction over the prior art, as they do not yield a structural difference between the claimed device and the prior art device. The claim introduces a patentable distinction over the prior art inasmuch as the claim recites that two of the eleven ports are the second subset and therefore a prior art device must have two of eleven ports that can function as the second subset in order to read on the claim. Hiddessen et al. meets the claimed subject matter, because Hiddessen et al. discloses that “the manifold may permit emulsion formation to be started and stopped independently for each emulsion. The manifold may have a valve at each port so that each port corresponding to a different droplet generator can be individually controlled. In other words, each droplet generator can have pressure applied individually instead of or in addition to all ports/droplet generators at once.” (para. 129); and therefore any number of the ports would be capable of being “individually controlled” (i.e., to function as the second subset). 
Regarding claim 23, Hiddessen et al. discloses wherein the valve system is provided on a carriage (104) (reads on a pneumatics block, as it is a mounting structure for pneumatic components such as the valve system and is block-shaped in form, see Figs. 21-22) (para. 121) and that the pneumatic interface ports (76) are provided on a pneumatics interface manifold (72) that is connected to the pneumatics block by a plurality of pneumatics pipes (para. 49, 95-105, 121) (Figs. 18-22). 
Hiddessen et al. is silent as to the positive pressure sub-system and the negative pressure sub-system also being provided on the pneumatics block, although Hiddessen et al. discloses that components thereof are mounted at the rear of the instrument (para. 121). 
It has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to mount the positive pressure sub-system and negative pressure sub-system to the pneumatics block disclosed by Hiddessen et al., as such a modification would not modify the operation of the device and would advantageously mount the positive pressure sub-system, negative pressure sub-system, and valve system to a common structure would reduce the likelihood of these components becoming disconnected during operation of the device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiddessen et al. (US Patent Application Publication (US Patent Application Publication 2012/0152369) in view of Bienert et al. (US Patent Application Publication 2001/0019845) as applied to claim 11, above, and in further view of Nwaoha (Pressure Gauge Selection).
Regarding claim 14, Hiddessen et al. discloses the pressure regulator, as set forth above, and wherein the reference pressure is a positive pressure (para. 95-105).
Hiddessen et al. is silent as to the reference pressure being a gauge pressure of between 0 and 1 bar and the pressure regulator being configured to maintain the reference pressure at 0.5% full scale accuracy. 
However, Hiddessen et al. discloses that pressures applied to fluidic components of the cartridge via the pumps and valves (including the pressure regulator discussed in the rejection of claim 11, above) play a crucial role in fluid behavior within the cartridge (para. 35, 95-105). As to the reference pressure being a gauge pressure of between 0 and 1 bar, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Hiddessen et al. discloses general conditions for reference pressure (para. 95-105) and the reference pressure is clearly a result-effective variable, as changing the pressure would change fluid flow conditions in the fluidic cartridge. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the reference pressure in order to arrive at desired fluid behavior within the cartridge. 
As to the pressure regulator being configured to maintain the reference pressure at 0.5% full scale accuracy, Nwaoha discloses that accuracy of a pressure regulator in a system is an important consideration for ensuring safe operating conditions and avoiding damage to equipment (p. 669 col. 1 para. 1), and further discloses that, for critical processes, a pressure regulator should have a 0.5% full scale accuracy (p. 669 col. 2 para. 3-p. 670 col. 1 para. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the pressure regulator taught by Hiddessen et al. to comprise a pressure regulator configured to maintain the pressure at 0.5% full scale accuracy, as Nwaoha discloses that it was known in the art to select a pressure regulator having such accuracy for critical processes to ensure safe operation and avoid damage to components, and the skilled artisan would have been motivated to select a pressure regulator recognized in the art to have an accuracy level suitable for such goals. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiddessen et al. (US Patent Application Publication (US Patent Application Publication 2012/0152369) in view of Bienert et al. (US Patent Application Publication 2001/0019845) as applied to claim 10, above, and in further view of Battrell et al. (US Patent Application Publication 2009/0148933).
Regarding claim 15, Hiddessen et al. discloses the positive pressure sub-system comprising a plurality of valves each connected to a pneumatic interface port, with Hiddessen et al. as modified by Bienert et al. teaching these valves being solenoid valves, as set forth above. Hiddessen et al. discloses that the positive pressure sub-system is part of the instrument (52) that works upon the cartridge (150)- although the positive pressure sub-system (302) transmits pressures to the cartridge to manipulate sample and reagent fluids within the cartridge, the positive pressure-subsystem itself does not come into contact with the sample and reagent fluids and it is desirable to prevent contamination between the cartridge and components of the instrument (para. 71, 95-105, 129). 
Hiddessen et al. is silent as to the positive pressure sub-system further comprising one or more fluid traps between a corresponding one or more pneumatic interface ports and their respective solenoid valves. 
Battrell et al. discloses a device for performing a diagnostic assay on a sample (para. 3-7, 208) comprising a pneumatic manifold configured to apply positive or negative pressure for the purpose of manipulating the sample (para. 133, 207-208, 240) (Figs. 7-9, sheets 7-9 of 28). The pneumatic manifold comprises a fluid trap formed in a pneumatic channel thereof to prevent contamination of the pneumatic manifold with the fluid sample (para. 244).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the positive pressure sub-system disclosed by Hiddessen et al. to comprise one or more fluid traps at any location upstream of one or more of the pneumatic interface ports (including between one or more pneumatic interface ports and their respective solenoid valves), as taught by Battrell et al., in order to provide a structure for preventing sample and reagent fluids in the cartridge from contaminating components of the positive pressure sub-system. 
Regarding claim 16, the combination of Hiddessen et al. and Battrell et al. teaches providing one or more fluid traps upstream of one or more pneumatic interface ports to prevent contamination, as discussed above. It would have been obvious to the skilled artisan to provide one or more fluid traps between each of the second subset of pneumatic interface ports and their respective solenoid valves in order to provide a structure for preventing reagent fluids in the cartridge from infiltrating the positive pressure sub-system via the respective valves of the second subset of pneumatic interface ports. 
Regarding claim 17, the combination of Hiddessen et al. and Battrell et al. teaches providing one or more fluid traps upstream of one or more pneumatic interface ports to prevent contamination, as discussed above. It would have been obvious to the skilled artisan to provide one or more fluid traps between the reference-pressure solenoid valve and the reference-pressure pneumatic interface port in order to provide a structure for preventing reagent fluids in the cartridge from infiltrating the positive pressure sub-system via the reference-pressure solenoid valve. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hiddessen et al. (US Patent Application Publication (US Patent Application Publication 2012/0152369) in view of Bienert et al. (US Patent Application Publication 2001/0019845) as applied to claim 23, above, and in further view of Handique et al. (US Patent Application Publication 2007/0292941).
Regarding claim 24, Hiddessen et al. discloses wherein the instrument (cartridge reader) comprises a lower seat (56) and an upper assembly (comprising manifold 72, door 126, and carriage 104) and that in operation the lower seat and the upper assembly enclose the cartridge (150) so as to hold it in place within the instrument (para. 91-93, 132-133) (Figs. 1-2, 15, 18-22); thus, the lower seat and upper assembly define an upper clamp and lower clamp configured to hold the cartridge within the cartridge reader. Hiddessen et al. discloses wherein the pneumatics interface manifold is mounted to the upper assembly (upper clamp) (para. 133). 
Hiddessen et al. discloses that the upper assembly (upper clamp) is movable and the seat (lower clamp) is fixed (para. 91-93, 132-133) rather than the upper clamp being fixed and the lower clamp being movable as claimed, and Hiddessen et al. is silent as to the pneumatics interface manifold being mounted to the upper clamp by one or more springs.
As to the feature of the upper clamp being fixed and the lower clamp being movable, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the invention of Hiddessen et al. such that it is the lower clamp which is movable relative to the upper clamp, the upper clamp occupying a fixed position, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substitution of the lower clamp as a structure movable relative to a fixed upper clamp to obtain the predictable result of two clamp structures defining a cartridge receiving region therebetween.
Handique et al. discloses an instrument (2000) for receiving a cartridge (2020) for performing a diagnostic test on a fluid sample (para. 3, 82, 172) (Figs. 1-6, sheets 1-11 of 78), the instrument comprising a slider module (2007) configured to press down on the cartridge (2020) when it is received within the instrument (para. 183, 187). The slider module comprises one or more springs configured to apply a biasing force of 5-500 N against the cartridge (para. 187). Handique et al. discloses that compressing the cartridge in such a manner makes pressure over the cartridge uniform (para. 187).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to mount the pneumatics interface manifold disclosed by Hiddessen et al. to the upper clamp by one or more springs configured to apply a force of 5-500N, as taught by Handique et al., in order to apply a uniform pressure across the cartridge to ensure that the cartridge remains retained in place and that the cartridge can communicate with the pneumatics system of the instrument in a predictable manner.
Regarding claim 25, Hiddessen et al. as modified by Handique et al. teaches wherein the one or more springs are configured to apply a biasing force of 5-500N, as set forth above, rather than between 30 and 60N as claimed.
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art to modify the prior art invention such that the one or more springs apply a biasing force of between 30 and 60N, as the prior art teaches that applying a biasing force in an overlapping range was recognized in the art to be suitable for compressing a cartridge within an instrument. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meissonnier et al. (US Patent Application Publication 2014/0170680) is directed to a fluidic cartridge comprising a bellows and a reader for carrying out a diagnostic test on the fluidic cartridge

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799